Citation Nr: 1712976	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease and arthritis.

2.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, claimed as secondary to the lumbar spine disability.

3.   Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to diabetes mellitus.

5.   Entitlement to service connection for kidney disease, to include as due to diabetes mellitus.

6.   Entitlement to service connection for cellulitis of the left lower extremity, to include as due to diabetes mellitus.

7.   Entitlement to service connection for erectile dysfunction as due to diabetes mellitus, to include special monthly compensation (SMC).

8.   Entitlement to service connection for residuals of a stroke, to include as due to kidney disease.

9.   Entitlement to service connection for ischemic heart disease, to include as due to kidney disorder.

10.  Entitlement to service connection for hypertension, to include as due to kidney disease.

11.  Entitlement to service connection for pulmonary embolism and deep vein thrombosis as secondary to ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.

This matter came before the Board of Veterans' Appeals (Board) from September 2010 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in an October 2015 videoconference hearing.  A transcript of the hearing has been associated with the record.

In March 2016, the Board denied the Veteran's claims of entitlement to service connection for bilateral hearing loss disability, a lumbar spine disability, radiculopathy of the lower extremities, a left ankle disability, gout, and a pituitary tumor.  The claims of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, kidney disease, cellulitis of the left lower extremity, erectile dysfunction, residuals of a stroke, ischemic heart disease, hypertension, and pulmonary embolism were remanded for additional development of the record.

The Veteran appealed the denial of service connection for a lumbar spine disability and radiculopathy of the lower extremities to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2016, the Court granted the parties' Joint Motion for Partial Remand (JMPR) that requested that the Court vacate that portion of the Board's decision that denied service connection for a lumbar spine disability and radiculopathy of the lower extremities.  In doing so, the Court also noted that the appeal as to the remaining issues was dismissed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2016 JMPR, the parties agreed that the Board failed to ensure that VA's duty to assist the Veteran was satisfied.  Specifically, the parties noted that the Board erred in its conclusion that there was no outstanding evidence, when the record contained mention of the Veteran's treatment at a private pain clinic.  The parties noted that neither records of treatment at the private pain clinic nor a December 2012 document from that clinic mentioned during the Veteran's October 2015 hearing were contained in the record, and that there was no indication that the VLJ checked the record in an effort to locate such records.  The Board observes that in June 2016, a December 2012 report from Mays & Schnapp Pain Clinic and Rehabilitation Center was received by the VA Claims Intake Center; however, it is unclear whether this report constitutes the entirety of records generated by this provider.  Clarification should be sought, and any outstanding records should be obtained.

The Board also observes that a VA admission report indicates that the Veteran was hospitalized in November 2016 with an admitting diagnosis of stroke.  Review of the claims file indicates that the most recent VA treatment records contained therein date to August 2014.  Those records reflect that the Veteran was seen regularly by VA providers.  As it appears that there are outstanding VA treatment records, the content of which are unclear, such should be obtained prior to further appellate review of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide an appropriate release for all treatment by Mays & Schnapp Pain Clinic and Rehabilitation Center.  He should be asked to specify dates of treatment by this provider.  Obtain any records sufficiently identified by the Veteran.

2.  Obtain all VA clinical and inpatient records for the period from August 2014 to the present.  

If, after continued efforts to obtain private records identified by the Veteran and VA records specified above, VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

